Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 1 of 19




  SCHEDULE
     A
 Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 2 of 19




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 3 of 19




  SCHEDULE
      B
 Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 4 of 19




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 5 of 19




  SCHEDULE
     C
 Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 6 of 19




                                      SCHEDULE C

                                  LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-9009
Owner: Minnie G. Saenz, et al.
Acres: 5.393

Being a 5.393 acre tract (234,899 sq ft) parcel of land, more or less, being out of a called
30.600 acres, out of a calculated 30.422 acres, in Starr County, Texas conveyed to Minnie
G. Saenz tract, Volume 1467, Page 233. Said parcel of land more particularly described by
metes and bounds as follows;

Starting at COE Project control marker SR-03-2019, having the following NAD83 (2011)
Grid Coordinates N=16628622.82, E=931356.63; Thence S 08°59’16” E a distance of
3530.70 feet to a found ½” iron rod at a barbed wire fence corner, at the Northwest corner
of the Minnie G. Saenz tract, Volume 1467, Page 233, for the Point of Commencement,
having the following coordinates: N=16625135.47, E=931908.20.

Thence: S 80°51’31” E along the North line of the Minnie G. Saenz tract, Volume 1467,
Page 233, along said barbed wire fence, a distance of 593.08 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-06-RGC-9007-4=9009-1 on the South
line of the City of LA Grulla tract, Volume 527, Page 822 and on the North line of the
Minnie G. Saenz tract, Volume 1467, Page 233, for the Point of Beginning, having the
following coordinates: N=16625041.25, E=932493.75, said point being on the Western
boundary of the parcel herein described;

Thence: S 80°51’31” E departing said Western boundary, along said barbed wire fence,
along said property line, a distance of 234.07 feet to a found ½” iron rod designated as
RGV-06-RGC-9007-3=9009-2 for angle, said point being the Northeast corner of the
Minnie G. Saenz tract, Volume 1467, Page 233 and the Southeast corner of the City of
LA Grulla tract, Volume 527, Page 822;

Thence: S 22°12’04” E along the East line of the Minnie G. Saenz tract, Volume 1467,
Page 233, along said barbed wire fence, a distance of 296.24 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-06-RGC-9009-3 for angle;

Thence: S 10°34’13” W departing said barbed wire fence, departing said property line,
crossing the center of an existing 10 foot wide dirt road at 59 feet, a distance of 417.55 feet
to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-06-RGC-9009-
3A for a Point on Line;
 Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 7 of 19




                                 SCHEDULE C (Cont.)

                                 LEGAL DESCRIPTION

Thence: S 10°34’13” W crossing the center of an existing 10 foot wide dirt road at 394
feet, to a barbed wire fence, a distance of 417.55 feet to a set 5/8” x 36” iron rebar and
EMC Inc. 3” aluminum cap stamped RGV-06-RGC-9006-1=9009-4 for angle;

Thence: N 80°26’23” W along said barbed wire fence, a distance of 210.03 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-06-RGC-9006-
4=9009-5 for angle, said point being on the Western boundary of the parcel herein
described;

Thence: N 10°34’13” E departing said barbed wire fence, crossing the center of an existing
10 foot wide dirt road at 27 feet, along said Western boundary, a distance of 397.76 feet to
a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-06-RGC-9009-
5A for a Point on Line;

Thence: N 10°34’13” E along said Western boundary, a distance of 397.76 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-06-RGC-9009-6 for
angle;

Thence: N 22°11’14” W along said Western boundary, crossing the center of an existing
10 foot wide dirt road at 314 feet, a distance of 340.70 feet returning to the Place of
Beginning.
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 8 of 19




  SCHEDULE
      D
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 9 of 19



                                 SCHEDULE D

                                 MAP or PLAT

                           LAND TO BE CONDEMNED




Tract: RGV-RGC-9009
Owner: Minnie G. Saenz, et al.
Acres: 5.393
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 10 of 19



                                 SCHEDULE D (Cont.)

                                    MAP or PLAT




Tract: RGV-RGC-9009
Owner: Minnie G. Saenz, et al.
Acres: 5.393
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 11 of 19



                                 SCHEDULE D (Cont.)

                                    MAP or PLAT




Tract: RGV-RGC-9009
Owner: Minnie G. Saenz, et al.
Acres: 5.393
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 12 of 19



                                 SCHEDULE D (Cont.)

                                    MAP or PLAT




Tract: RGV-RGC-9009
Owner: Minnie G. Saenz, et al.
Acres: 5.393
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 13 of 19




    SCHEDULE
        E
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 14 of 19



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-9009
Owner: Minnie G. Saenz, et al.
Acres: 5.393

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;

       Reserving to the owners of lands identified in Gift Deed, Instrument No. 2015-
327625, Official Records of Starr County, Texas, reasonable access to and from the
owners’ lands lying between the Rio Grande River and the border barrier through
opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark labeled “Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 15 of 19




                         SCHEDULE E (Cont.)

                            ESTATE TAKEN
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 16 of 19




    SCHEDULE
        F
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 17 of 19




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is THIRTY FIVE

THOUSAND DOLLARS AND NO/100 ($35,000.00), to be deposited herewith in the

Registry of the Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 18 of 19




     SCHEDULE
        G
Case 7:20-cv-00362 Document 1-1 Filed on 11/10/20 in TXSD Page 19 of 19




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Minnie G. Saenz                              RGV-RGC-9009
                                              Gift Deed, Document # 2015-327625
 Garciasville, TX                             Recorded January 4, 2016,
                                              Deed Records of Starr County

 The Grand Royal Arch of Texas’               Probate Records of Frank Rothert; Cause
 Home for Aged Masons                         No. 4974, In the Matter of the Estate of
 d/b/a Texas Masonic Retirement Center        Frank Rothert, in the County Court at Law
 1501 West Division Street                    of Hidalgo County, Texas
 Arlington, TX 76012

 Diana Solis                                  Right of Way Easement dated July 27,
                                              1971, recorded August 3, 1971, in the Starr
 Edinburg, TX                                 County, Texas, Official Records as
 Dahlia Solis                                 Document Number 1971-78489

 Edinburg, TX
 Jesus Alberto Solis

 Garciasville, TX


 Ameida Salinas                               Property Taxes
 Starr County Tax Assessor-Collector
 100 N. FM 3167 Ste. 200
 Rio Grande City, TX 78582
